UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August , 201 3 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F [x ] Form 40-F[ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes[] No [x ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes [ ] No [x ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized . Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Registrant) Date August 2, 201 3 By /s/ Honesti Basyir (Signature) Honesti Basyir Director of Finance DISCLOSURE OF INFORMATION In compliance with BAPEPAM-LK Regulation No.IX.E.1 Concerning with Implementation of the Acquisition of PT Patra Telekomunikasi Indonesia’s Shares The Board of Commissioners and the Board of Directors shall bear sole responsibility for the accuracy of all information or material facts contained in this Disclosure of Information and ensure that there is no important and relevant information that is not presented that could lead the material information in the Information to the Shareholders to be incorrect and/or misleading PT TELEKOMUNIKASI INDONESIA (Persero) Tbk (“Company”) Engaged in providing telecommunication services Domiciled in Bandung , West Java - Indonesia Head Office: Jalan Japati No. 1, Bandung 40133 , West Java Phone No. [022] 452 1108, 452 7252 Fax. [022] 720 3247 Investor Relations ’ Office Grha Citra Caraka 5 th Floor Jl. Gatot Subroto Kav . 52 Jakarta 12710 Phone No. [021] 521 5109 Fax. (021) 522 0400 This disclosure of information is presented in regard with the Acquisition of PT Patra Telekomunikasi Indonesia’s Shares owned by PT Elnusa Tbk This disclosure of information was published inJuly 31,2013 1 TABLE OF CONTENTS CHAPTER I PREFACE 3 CHAPTER II DESCRIPTION OF PATRAKOM’S SHARE AQUISITON TRANSACTION A. Object of Transaction B. Value of Transaction C. Parties of Transaction D. Nature of Affiliate Relationship 6 CHAPTER III INDEPENDEN T PARTIES AND INDEPENDEN T PARTIES’ OPINION A. Identity of the Parties B. Object of Valuation C. Purpose of Valuation D. Assumptions E. Approaches and Methods of Valuation F. Conclusion of Valuation G. Opinion on Fairness of the transaction 1 1 CHAPTER I V REASONS, BACKGROUND AND BENEFITS OF PATRAKOM’S SHARE ACQUISITION 12 CHAPTER V EXPLANATION, CONSIDERATION AND REASONS FOR TRANSACTION OF THE ACQUISITION OF SHARES OWNED BY PT ELNUSA TBK AS AN AFFILIATED PARTY, AND ASSUMPTION OF OTHER SIMILAR TRANSACTIONS DONE NOT WITH AN AFFILIATED PARTY 1 3 CHAPTER VI STATEMENTS BY THE BOARD OF COMMISSIONERS AND THE BOARD OF DIRECTORS 1 4 CHAPTER VII SUPPLEMENTARY INFORMATION 1 5 2 CHAPTER I P REFACE At this time Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (hereinafter called ” Company ” or ” Telkom
